People v Acevedo (2016 NY Slip Op 04663)





People v Acevedo


2016 NY Slip Op 04663


Decided on June 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2016

Friedman, J.P., Sweeny, Webber, Gesmer, JJ.


1467/10 1434 1433

[*1]The People of the State of New York, Respondent,
vLynette Acevedo, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Carl Kaplan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Philip Morrow of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 4, 2013, as amended March 15, 2013, December 15, 2014 and January 7, 2015, convicting defendant, after a jury trial, of assault in the first degree (two counts) and criminal possession of a weapon in the third degree, and sentencing her to an aggregate term of six years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). The element of serious physical injury was satisfied by evidence objectively supporting the jury's finding that the knife wound inflicted by defendant caused serious and protracted disfigurement, consisting of a scar on the
victim's neck (see People v McKinnon, 15 NY3d 311, 315-316 [2010]). Photographs taken shortly before trial, the jury's view of the scar, medical testimony, testimony from the victim and reasonable inferences to be drawn from the evidence support the conclusion that the scar was prominent and distressing, and that it remained so at the time of trial, years after the crime (see e.g. People v Cruz, 131 AD3d 889, 889 [1st Dept 2015] lv denied 26 NY3d 1108 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2016
CLERK